DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9-15, 20-26, and 31-33 are presented for examination.
Claim(s) 5-8, 16-19, and 27-30 has/have been canceled.
Responsive to communication filed on 3/19/2021.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 10-11 of the remarks:  Regarding claim 1, Rosenweig does not obviate the claimed ‘obtaining a first usage status of resource which are to be used by the monitoring elements when in operation’ because monitored elements 4a,…,4n are separate from controller 2 and the claim requires monitoring of the controller itself.

Examiner’s response:  The Examiner respectfully disagrees.  First, the Examiner does not find the broadest reasonable interpretation of the claim is limited to monitoring resources that exclusively execute the monitor itself.  The broadest reasonable interpretation of this claim includes the interpretation that monitoring resource separate from resources used to exclusively execute the monitor is using the separate resources while operating the monitor.  I.e., the 
Secondly, Rosenweig is not limited to using controller 2 to monitor resources separate from the controller (¶ 30).  In paragraph 30, Rosenweig discloses using controller 2 to monitor network 3, wherein network 3 is considered a single element.  Controller 2 is comprised within network 3 (Figure 1).  Therefore, when controller 2 is comprised within network 3 and network 3 is monitored by controller 2 as a single element, a person having ordinary skill in the art would find monitoring resources used to execute a monitor obvious.

Applicant argues on pages 11-12 of the remarks:  Regarding claim 1, Rosenweig does not obviate the claimed ‘scheduling the monitoring elements based upon the first usage status of the resources’ because the state information of the element in Rosenweig is not data from a resource used by the monitor when in operation.

Examiner’s response:  The Examiner respectfully disagrees.  See response to argument above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1, 3, 4, 9, 10, 12, 14, 15, 20, 21, 23, 25, 26, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig (US 2014/0351414).

Regarding claim 1, Rosenweig teaches: A method for resource-aware dynamic monitoring of application units, the method comprising:
(a) causing instantiation of a monitoring element operative to monitor an activity of one or more application units which are part of a network (¶ 26, “System 1 may comprise a controller 2 that may be operable to monitor one or more elements of a cloud-based network 3”); 
(b) obtaining a first usage status of resources which are to be used by the monitoring element when in operation (¶ 35, “the monitoring module 23 may be operable to collect state information (e.g., load) for each element 4a, 4b, . . . 4n in the cloud-based network 3, and then transmit or otherwise send that collected information to the analytics module 22”); 
(c) setting one or more configuration parameters of the monitoring element based upon the first usage status of the resources (¶ 35, “In an embodiment, if the predicted time is determined to fall within a reference time period for a given element/server 4a, b, . . . n then a monitoring rate for that given element/server 4a, b, n and reference time period may be set to a first or frequent rate”); 
(d) scheduling the monitoring element based upon the first usage status of the resources, wherein scheduling the monitoring element causes the monitoring element to start monitoring the one or more application units at a predetermined start time (¶ 37, “Upon completing this comparison the controller 2 may be operable to set a monitoring rate for a given time period associated with each element 4a, b, . . . n based on the comparison using an analytics module 22, for example”); 
(e) obtaining a second usage status of the resources (¶ 45, “For example, given data (state information) for times t=0, 1, 2, 3, . . . , 10, the module 22 may be operable to compute a state (e.g., load) associated with t=100 by inserting 100 into f(t)”); 
(f) determining whether to update the monitoring element based upon the second usage status of the resources (¶ 45, “the module 22 may be operable to compare the predicted state to a threshold crossing (e.g., level or value)”); and 
(g) responsive to determining that the monitoring element is to be updated, performing at least one of the following: 
(i) updating the one or more configuration parameters of the monitoring element based upon the second usage status of the resources (¶ 45, “set a monitoring rate”), and 
(ii) rescheduling the monitoring element based upon the second usage status of the resources (¶ 45, “set a monitoring rate for a particular reference time period”).
Rosenweig does not expressly disclose obtaining a second usage status of the resources; however, Rosenweig discloses making a determination of whether a resource threshold is crossed, wherein the resource threshold may be a load based threshold (claim 9).  A person having ordinary skill in the art would have found the 

Regarding claim 3, Rosenweig teaches: instantiating a resource monitoring element prior to obtaining the first usage status of the resources and wherein the first usage status and the second usage status are obtained from the resource monitoring element (¶ 11, “the controller of such a system may be operable to set the monitoring rate to: (i) a first monitoring rate for the reference time period of the element based on a determination that the determined time is within the reference time period of the element; (ii) set the rate to a second monitoring rate for the reference time period of the element based on a determination that the determined time is not within the reference time period of the element (e.g., less frequent monitoring rate)”).

Regarding claim 4, Rosenweig teaches: the resources include at least one of volatile memory, a non-transitory computer readable storage medium, a processor, and network resources used by the one or more application units (¶ 12, “the resource threshold crossing may be selected from among the group consisting of at least a load-based threshold crossing, an error-based threshold crossing and a power-based threshold crossing, for example”).

Regarding claim 9, Rosenweig teaches: periodically repeating operations (e), (f), and (g) until the monitoring element is no longer in operation (¶ 36, “In an .

Regarding claim 10, Rosenweig teaches: updating the one or more configuration parameters of the monitoring element includes updating a frequency of monitoring measurements to be performed by the monitoring element (¶ 33, “For ease of explanation herein the first rate may be referred to as a " frequent monitoring" rate or " frequent" rate while the second, lower rate may be referred to as a "less frequent monitoring rate" or "less frequent" rate”).

Claim(s) 12, 14, 15, 20, 21, 23, 25, 26, 31, and 32 correspond(s) to claim(s) 1, 3, 4, 9, and 10, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig, as applied above, and further in view of Christodorescu (US 9,658,937).

Regarding claim 2, Rosenweig does not teach, however, Christodorescu teaches: receiving a monitoring request indicating a monitoring task to be performed by the monitoring element and further indicating the one or more application units to be monitored (col. 3:66-68 and col. 4:1-2, “The runtime monitor may receive a monitoring request from a security engine, performance engine, reliability , wherein causing the instantiation of the monitoring element is performed in response to receiving the monitoring request (col. 4:1-5, “The runtime monitor may generate one or more monitoring configuration parameters from the monitoring request”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of receiving a monitoring request indicating a monitoring task to be performed by the monitoring element and further indicating the one or more application units to be monitored, wherein causing the instantiation of the monitoring element is performed in response to receiving the monitoring request, as taught by Christodorescu, in the same way to the method for resource aware dynamic monitoring, as taught by Rosenweig. Both inventions are in the field of monitoring a computing network, and combining them would have predictably resulted in “optimizing hardware monitoring on a computing device”, as indicated by Christodorescu (col. 1:55-58).

Claim(s) 13 and 24 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 11, 22, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig, as applied above, and further in view of Persikov (US 9,400,682).

delaying an execution of the monitoring element when a priority of the monitoring element is low; and expediting the execution of the monitoring element when the priority is high (col. 5:45-55, “The resulting score can influence the priority of the monitoring task ranking. For example, a score where monitoring tasks have a value closer to 1 can indicate that the monitoring tasks have a higher priority. Monitoring tasks with a higher priority can receive a higher updated ranking corresponding to an earlier time of execution for the particular monitoring task”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of delaying an execution of the monitoring element when a priority of the monitoring element is low; and expediting the execution of the monitoring element when the priority is high, as taught by Persikov, in the same way to the rescheduling the monitoring element, as taught by Rosenweig. Both inventions are in the field of monitoring computing tasks, and combining them would have predictably resulted in a system configured to “choose which monitoring tasks to execute and which to postpone”, as indicated by Persikov (col. 1:6-12).

Claim(s) 22 and 33 correspond(s) to claim(s) 11, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199